EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 646-277-1254 john.mills@icrinc.com Cutera Reports Second Quarter 2015 Results R evenue Grew 27%- Fourth Consecutive Quarter of Double-Digit Growth BRISBANE, California, August 5, 2015 ─ Cutera, Inc. (NASDAQ: CUTR ), a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide, today reported financial results for the second quarter ended June 30, 2015. Key highlights for the second quarter of 2015 were as follows: ● Revenue increased 27% to $22.6 million, compared to the same period last year, driven primarily by our recently launched new products— enlighten TM and excel HR
